DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement on 01/13/2022 is hereby withdrawn. Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 and 02/13/2020 have been considered.
Drawings
The drawings submitted on 02/13/2020 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew D. Meikle on 4/14/2022.
Claim 14 is amended to read: A method of additive manufacturing comprising a step of applying the rubber composition according to claim 1 to a substrate by inkjet printing.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The rubber composition for 3D printing according to claim 1 is not disclosed or rendered obvious by the prior art of record. The amine-based urethane acrylate oligomer is disclosed by WO 2017/047615 A1 to Hirata et al., which also discloses a low-shrinkage photocurable composition. However, Hirata et al. is not directed to 3D printing and fails to teach a liquid rubber. On the other hand, US 2016/0145452 A1 to Fong et al. discloses a 3D printing photocurable ink comprising a liquid rubber but fails to disclose the claimed amine-based oligomer. Even if there were a motivation for one skilled in the art to combine the amine-based oligomer taught by Hirata et al. with the composition taught by Fong et al., there would not be an obvious reason to limit said combination to an (oligomer + monomer) / (liquid rubber) weight ratio of ≥ 30%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762